DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Patent No. 10,426,560 to Bowling et al.; U. S. Patent No. 10,507,063 to Zuhars et al.; and U. S. Publication No. 2020/0383734 to Dahdouh none of the prior art alone or in combination teaches the limitations of the independent claim specifically “determining, based on the first position of the distal tip of the instrument, the identified one or more vessels of the vascular network, and the target location, a vessel roadmap from the first position to the target location, wherein the vessel roadmap comprises a sequence of at least some of the identified one or more vessels that extends from the first position to the target location; determining a waypoint path for the distal tip of the instrument based at least in part on the first position of the distal tip and the vessel roadmap, wherein the waypoint path comprises a plurality of waypoints positioned along the vessel roadmap; for each in a plurality of steps for navigating the distal tip of the instrument from the first position to the target location; determining a trajectory command for navigation of the instrument from a current position of the instrument toward a next waypoint of the waypoint path, wherein the trajectory .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793